202 S.W.3d 624 (2006)
ROBERT J. WHEELER, Appellant,
v.
DIRECTOR OF REVENUE, Respondent.
No. ED 87132
Missouri Court of Appeals, Eastern District, Division Two.
July 11, 2006
W. Bevis Schock, Attorney at Law Clayton, MO, for Appellant.
Jeremiah (Jay) Nixon, Attorney General, Kathleen R. Robertson, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Gary M. Gaertner, Sr., P.J., George W. Draper III, J., and Kenneth M. Romines, J.

ORDER
PER CURIAM.
Appellant, Robert J. Wheeler, appeals from the judgment of the Circuit Court of the City of St. Louis upholding the suspension of his driving privileges. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.